08/01/2019
           IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT NASHVILLE
                                  June 18, 2019 Session

             CYRUS DEVILLE WILSON v. STATE OF TENNESSEE

                Appeal from the Criminal Court for Davidson County
                    No. 93-A-176      Seth W. Norman, Judge
                     ___________________________________

                           No. M2018-01109-CCA-R3-ECN
                       ___________________________________


Cyrus DeVille Wilson,1 Petitioner, filed a petition for writ of error coram nobis. He
argued that two key witnesses for the State, Marquise Harris and Phedrek Davis, had
recanted their testimony. Petitioner argued that this recanted testimony was newly-
discovered evidence that may have affected the outcome of his trial if it had been
admitted. The coram nobis court denied relief. On appeal, Petitioner asserts that the
coram nobis court abused its discretion by denying his petition. He argues that the coram
nobis court illogically credited Mr. Harris’ and Mr. Davis’ trial testimony as juveniles
over their recanted testimony as adults. He also contends that Detective Bill Pridemore’s
testimony that Mr. Harris only spoke with police after being assured that he would
receive a Crime Stopper reward was newly-discovered evidence that may have had an
impact on the outcome of his trial. After a thorough review of the facts and applicable
case law, we affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which JOHN
EVERETT WILLIAMS, P.J., and D. KELLY THOMAS, JR., J., joined.

Jessica Van Dyke, Nashville, Tennessee, (on appeal) and Jesse Lords, Madison,
Tennessee, (at hearing) for the appellant, Cyrus DeVille Wilson.

Herbert H. Slatery III, Attorney General and Reporter; M. Todd Ridley, Assistant
Attorney General; Glenn Funk, District Attorney General; and Dan H. Hamm, Assistant
District Attorney General, for the appellee, State of Tennessee.


       1
         Other opinions from this court spell Petitioner’s middle name as “Deville.” However,
for purposes of consistency and clarity, we will use the spelling found in Petitioner’s coram
nobis petition.
                                        OPINION

                        I. Factual and Procedural Background

       A jury convicted Petitioner of first degree murder. State v. Cyrus Deville Wilson,
No. 01C01-9408-CR-00266, 1995 WL 676398, at *1 (Tenn. Crim. App. Nov. 15, 1995),
perm. app. denied (Tenn. Mar. 25, 1996). On direct appeal, this court affirmed
Petitioner’s conviction. Id. This court’s opinion on direct appeal set out the following
summary of the evidence admitted at Petitioner’s trial:

            On September 15, 1992, Metro Davidson police officers found the
      body of Christopher Luckett partly lodged underneath a chain link fence in
      East Nashville. The victim had sustained a fatal gunshot wound to the
      head. The officers also found empty shotgun shells, shotgun “wadding,”
      and a blue duffel bag at the crime scene. On February 2, 1993, the
      Davidson County Grand Jury indicted . . . [Petitioner] for the victim’s
      murder. The case proceeded to trial on January 31, 1994.

              At trial, the [S]tate first called Chiquita Lee, the victim’s sister, in
      order to establish the victim’s age and health. Ms. Lee testified that the
      victim was nineteen years old at the time of his murder and that he had a
      deformity in his right arm that prevented its full use. Defense counsel
      objected on the ground that the [S]tate had not given prior notice of their
      intent to call Ms. Lee as a witness. The trial court overruled the objection.

              The [S]tate next presented evidence to establish a motive for the
      murder. Officer Phillip Wright testified that during routine patrol on or
      about July 20, 1992, he was stopped by . . . [Petitioner] who reported that
      the victim, Luckett, had stolen his car. Officer Wright further testified that,
      when asked if he wanted to swear out a warrant against the victim, . . .
      [Petitioner] replied “not right now.” Defense counsel objected to this
      testimony on the ground that . . . [Petitioner]’s statement to Officer Wright
      had not been disclosed prior to trial. Again, the trial court overruled the
      objection.

              Next, the [S]tate called two eyewitnesses to the murder. The first,
      Rodriguez Lee, testified that . . . [Petitioner] had a twelve-gauge shotgun
      which came from Mr. Lee’s house. Lee added that he saw . . . [Petitioner]
      remove the gun from a blue duffel bag. Lee stated that he saw . . .
      [Petitioner] chasing the victim on the night of the murder. He further
                                           -2-
        testified that the victim got stuck underneath a patio fence. Lee then stated
        that he heard the victim plead “[p]lease don’t kill me.” According to Lee, .
        . . [Petitioner] paid no heed to the victim’s pleas for mercy. Instead, he
        fired point-blank into the victim’s face. Marquis[e] Harris, another witness
        for the prosecution, also testified that he saw . . . [Petitioner] shoot the
        victim in the face.

               Other witnesses corroborated this testimony. Steve Crawley testified
        that he saw . . . [Petitioner] three weeks prior to the murder carrying a
        shotgun. Crawley also testified that he witnessed . . . [Petitioner] on the
        night of the murder “acting shaky and nervous.” Another witness,
        [Phedrek] Davis,2 testified that he overheard . . . [Petitioner] state that “he
        was going to get” the victim for stealing . . . [Petitioner]’s car.

                . . . [Petitioner] testified as a witness on his own behalf. . . .
        [Petitioner] denied any involvement in the murder, contending that he was
        at home with his girlfriend at the time of the shooting. . . . [Petitioner] did
        admit that, after the victim stole his car, he threatened to “get” the victim.
        On cross-examination, the [S]tate asked . . . [Petitioner] if, on the night of
        the shooting, he was in possession of a shotgun. . . . [Petitioner] responded
        that he was not. The [S]tate then inquired if all the other witnesses who
        testified that . . . [Petitioner] did have a shotgun around the time of the
        shooting were “lying.” . . . [Petitioner] responded affirmatively.

                At the close of the defense’s case in chief, the [S]tate called
        Detective Bill Pridemore as a rebuttal witness. Prior to trial, [Detective]
        Pridemore had made a summary of statements given to him by Rodriguez
        Lee during questioning. The statements corroborated Lee’s trial testimony.
        On direct examination, the [S]tate asked [Detective] Pridemore to recount
        his summary of these statements. Defense counsel objected on the ground
        that [Detective] Pridemore was a material witness, and thus, should not be
        permitted to testify as a rebuttal witness. The [S]tate argued that . . .
        [Petitioner] had “opened the door” when he testified on cross-examination
        that anyone who said he possessed a shotgun on the night of the murder
        was “lying.” The trial judge overruled defense counsel’s objection.

Id. at *1-2 (footnote added).

        2
          We note that Mr. Davis’ first name is spelled differently in the various opinions relating to
Petitioner’s case, as well as in this record. For purposes of clarity and consistency, we will utilize the
spelling contained in the technical record of the current appeal—Phedrek.
                                                  -3-
       Petitioner subsequently filed a petition for post-conviction relief, which the post-
conviction court denied. Cyrus Deville Wilson v. State, No. 01C01-9811-CR-00448,
1999 WL 994054, at *4 (Tenn. Crim. App. Oct. 29, 1999). This court determined that it
could not meaningfully review the post-conviction court’s order because it lacked
findings of fact and conclusions of law; thus, this court vacated the judgment and
remanded for entry of a new order. Id. at *6. Thereafter, the post-conviction court
entered a new order denying relief, which this court affirmed on appeal. Cyrus D. Wilson
v. State, No. M2000-01237-CCA-R3-PC, 2001 WL 504910, at *1 (Tenn. Crim. App.
May 14, 2001), perm. app. denied (Tenn. Sept. 17, 2001).

        On August 25, 2009, Petitioner filed his first petition for writ of error coram nobis.
Wilson v. State, 367 S.W.3d 229, 232 (Tenn. 2012). In his petition, he alleged that on
August 26, 2008, he obtained a document created by the State on December 28, 1992,
that stated, “[G]ood case but for most of [the witnesses] are juveniles who have already
lied repeatedly.” Id. at 232-33. The coram nobis court tolled the statute of limitations
but summarily dismissed the petition because the note was the State’s work product and
was not subject to disclosure. Id. at 233. This court reversed and remanded for an
evidentiary hearing on the merits because “the State had waived the statute of limitations
as a defense because it did not raise the issue in the trial court[.]” Id.; see also Cyrus
Deville Wilson v. State, No. M2009-02241-CCA-R3-CO, 2011 WL 1344519, at *2-3
(Tenn. Crim. App. Apr. 6, 2011), perm. app. granted (Tenn. Sept. 21, 2011).

       After the Tennessee Supreme Court granted the State’s application for permission
to appeal under Tennessee Rule of Appellate Procedure 11, the court concluded that the
coram nobis court did not err by tolling the statute of limitations in Petitioner’s case.
Wilson, 367 S.W.3d at 234. Additionally, the Tennessee Supreme Court concluded that
the State’s note was work product protected by Tennessee Rule of Criminal Procedure
16(a)(2). Id. at 236. Further, the court concluded that the note was opinion work product
that was never discoverable and was inadmissible. Id. Thus, the supreme court
concluded that the note was “not sufficient to support a petition for writ of error coram
nobis[,]” reversed the judgment of this court, and reinstated the judgment of the coram
nobis court. Id. at 236-37.

       While Petitioner’s first error coram nobis petition was pending, Rodriguez Lee, an
eyewitness of the crime, recanted his trial testimony in an affidavit. Cyrus Deville Wilson
v. State, No. M2013-01807-CCA-R3-CO, 2014 WL 3748573, at *3 (Tenn. Crim. App.
July 30, 2014), perm. app. denied (Tenn. Dec. 17, 2014). Petitioner then filed his second
petition for writ of error coram nobis. Id. After appointment of counsel, the coram nobis
court tolled the statute of limitations and held a hearing. Id. The coram nobis court
denied relief because “it was not reasonably well satisfied that the testimony at the
                                            -4-
evidentiary hearing was true and that the testimony at trial was false” and because “other
considerations would preclude coram nobis relief even if the witnesses were considered
to be credible.” Id. at *4. On appeal, this court affirmed the coram nobis court’s denial
of relief. Id.

       On May 4, 2017, Petitioner filed the instant petition for writ of error coram nobis.
In this petition, he asserted that the recanted testimony of Marquise Harris and Phedrek
Davis constituted newly discovered evidence. The coram nobis court appointed counsel,
who filed an amended petition.

        At the coram nobis hearing on October 23, 2017, Mr. Harris testified that in 1992,
police interviewed him prior to his testimony in Petitioner’s trial. He asserted that, at the
time he spoke with police, he did not know the victim. He explained that he testified to
whatever Detective Pridemore and the prosecutor wanted him to say at Petitioner’s trial.
Mr. Harris stated that he lied when he testified that he saw Petitioner use a weapon to
shoot the victim. He asserted that his affidavit was truthful. Mr. Harris explained that he
sent a letter to Petitioner to apologize for testifying falsely at Petitioner’s trial.

        On cross-examination, the State asked Mr. Harris to describe the contents of his
affidavit. Mr. Harris refused to do so until the coram nobis court instructed him twice to
answer the question. Mr. Harris agreed that he was serving a sentence of twenty-three
years for a conviction of attempted murder. He also agreed that he had previously been
convicted of felony drug offenses and other violent offenses. Mr. Harris agreed that he
was incarcerated at the same location as Mr. Davis. He also agreed that he was
transferred with Petitioner and Mr. Davis to attend the coram nobis hearing. Mr. Harris
testified that he had not spoken with Mr. Davis about Petitioner’s case.

       Mr. Harris explained that, one day after the offenses at issue, Detective Pridemore
stopped him as he was leaving his apartment to go to school. Detective Pridemore asked
Mr. Harris what his name was and where he lived. After Mr. Harris gave him the
requested information, Detective Pridemore asked Mr. Harris if he knew Rodriquez Lee
or Petitioner. Mr. Harris said that he did not. At the hearing, he explained that when he
spoke with Detective Pridemore, he only knew Mr. Lee by the name of “Rod” and he did
not know Petitioner.

       When Detective Pridemore returned to Mr. Harris’ residence a few days later, he
told Mr. Harris that a witness had observed Mr. Harris “outside.” Later, Detective
Pridemore met with Mr. Harris’ parents, who encouraged Mr. Harris to cooperate with
the police in their investigation. Mr. Harris asserted that police forced him to testify
falsely at Petitioner’s trial. He stated that the law enforcement officers were “hollering

                                            -5-
and yelling and grabbing” him. He testified that his family did not know about his
involvement in Petitioner’s case until Detective Pridemore returned to his residence.

       On redirect examination, Mr. Harris asserted that Detective Pridemore and the
prosecutor assigned to Petitioner’s case threatened to arrest him if he did not testify
against Petitioner. On recross-examination, Mr. Harris testified that he cooperated with
police and testified against Petitioner because the police approached him. He asserted
that he did not go to the police with any information.

       Mr. Davis testified that he knew Petitioner in 1992. He asserted that police did not
interview him prior to his testimony at Petitioner’s trial. He stated that Detective
Pridemore called him to inform him that he had been subpoenaed to appear at trial.
When Mr. Davis arrived at the courthouse for Petitioner’s trial, the prosecutor
approached him with a newspaper clipping. The prosecutor told Mr. Davis that Petitioner
had confessed to the crime and threatened to charge Mr. Davis with being an accessory to
murder if he did not testify that Petitioner threatened the victim. Mr. Davis stated that his
testimony at Petitioner’s trial was untruthful. Mr. Davis asserted that the information
contained in his affidavit was true.

        On cross-examination, Mr. Davis stated that he had no prior knowledge that he
was a witness in Petitioner’s case until he appeared at the trial. He asserted that he did
not speak with law enforcement about Petitioner’s case because, at the time, he was
housed at the Taft Youth Center. Mr. Davis testified that because he was incarcerated in
the Taft Youth Center he did not hear Petitioner say that Petitioner was going to “get” the
victim. On redirect examination, Mr. Davis agreed that he had never admitted that his
trial testimony was false until he did so in his affidavit and his testimony at the coram
nobis hearing. On recross-examination, Mr. Davis explained that he knew Petitioner
because they lived in the same neighborhood; he also knew Mr. Lee and Mr. Harris. Mr.
Davis did not know the victim. Mr. Davis agreed that he was currently incarcerated in
the Tennessee Department of Correction serving a sentence of life plus fifteen years for a
murder conviction. Additionally, Mr. Davis agreed that he had previously been
convicted of drug offenses. Mr. Davis stated that, while he had been incarcerated in the
Tennessee Department of Correction, he had not seen Petitioner.

       Bill Pridemore testified that he worked for the Metro Nashville Police Department
(“MNPD”) for thirty-three years. Detective Pridemore stated that he investigated
Petitioner’s case. Prior to the death of the victim, Detective Pridemore did not know Mr.
Harris. He met Mr. Harris around 8:30 a.m. on the morning of the victim’s death at the
crime scene when Mr. Harris walked by the crime scene “more than once.” Detective
Pridemore said hello to Mr. Harris and asked Mr. Harris “if he was familiar with what
had happened . . . earlier in the night.” Mr. Harris told Detective Pridemore that he knew
                                            -6-
what happened and that he saw the murder. Detective Pridemore asked if Mr. Harris
would speak with him, but Mr. Harris declined because “he wanted to get the Crime
Stopper money.” After Detective Pridemore informed Mr. Harris that he would receive
the money, Mr. Harris gave Detective Pridemore details of the murder while they were at
the crime scene. Detective Pridemore stated that Mr. Harris gave him details about the
murder that were not public knowledge.

       Mr. Harris later gave a statement to police and applied for the Crime Stopper
reward. Detective Pridemore asserted that Mr. Harris gave the “code” for the reward to a
friend. Detective Pridemore received a call that “someone was trying to meet and collect
the Crime Stopper money[.]” Detective Pridemore met with Mr. Harris’ friend, who
collected the reward. Detective Pridemore testified that he did not threaten Mr. Harris
with charges or incarceration to obtain his testimony at Petitioner’s trial. Detective
Pridemore did not remember interviewing Mr. Davis. He was not aware of any threats
made towards Mr. Davis to obtain his testimony at trial.

       The coram nobis court denied the petition on May 25, 2018, in a written order.
The coram nobis court found that Mr. Harris’ trial testimony contradicted his assertion in
his affidavit that he had been coerced into testifying by Detective Pridemore “on a
number of levels for which his recantation does not account.” The coram nobis court
noted that, at trial, Mr. Harris testified that he knew the victim and Petitioner, that he was
friends with Petitioner, that he and Petitioner discussed the victim’s theft of Petitioner’s
car. Additionally, Mr. Harris testified that Petitioner was upset and crying over his stolen
car and that he created a plan to “get” the victim. Mr. Harris also testified about the
clothing that Petitioner wore during the offense. The coram nobis court explicitly
credited Detective Pridemore’s testimony at the hearing that “Mr. Harris was lingering at
the scene but would not talk with police without a guarantee of the [C]rime[ S]topper
reward money.” The coram nobis court concluded that, based on Mr. Harris’ extensive
and detailed trial testimony, it was not credible that “Detective Pridemore fabricated not
only what Mr. Harris could have seen from his window, but an entire relationship and
multiple interactions with . . . . [P]etitioner and knowledge of and friendship with
multiple other witnesses and parties.” The coram nobis court found that Mr. Harris’
testimony at the coram nobis court was not credible because Mr. Harris would not testify
regarding the contents of his affidavit until the coram nobis court directed him to answer
the State’s questions. The coram nobis court noted that, when Mr. Harris answered the
State’s questions about his affidavit, he “provided only a small portion of the story
contained therein.”

      The coram nobis court found that Mr. Davis also testified at the hearing that he
had been coerced by law enforcement to testify against Petitioner. The court found that
Mr. Davis alleged that law enforcement fabricated his testimony from a newspaper
                                            -7-
article. Additionally, Mr. Davis alleged that “he was given nothing but notification of a
subpoena and then commanded to testify on pain of prosecution without ever having been
interviewed and with no knowledge of the incident or the parties.” The coram nobis
court found that, at trial, Mr. Davis testified to information that he could not have
obtained from a newspaper article. More specifically, Mr. Davis testified at trial that he
knew Petitioner and the victim, that he was aware that the victim stole Petitioner’s car,
and that Petitioner had told Mr. Davis that Petitioner was going to “get” the victim. The
coram nobis court found that it was incredible that “an attorney would make such a
blatantly unethical decision on the morning of trial just to get the cumulative testimony
that . . . [P]etitioner was upset about his car being stolen and that he would ‘get’ the
[victim].” The coram nobis court noted that Petitioner did not deny knowing Mr. Davis
at trial and that Mr. Davis had been convicted of murder and had been incarcerated since
2005. The coram nobis court found that Mr. Davis’ testimony at the coram nobis hearing
was not reliable. Thus, the coram nobis court concluded that it was “not reasonably well
satisfied that the trial testimony was false and that the testimony presented at the
evidentiary hearing is true.”

        Despite denying Petitioner’s petition for a writ of error coram nobis on the ground
that it was not satisfied that Mr. Harris’ and Mr. Davis’ trial testimony was false and that
their testimony at the hearing was true, the coram nobis court also addressed the second
factor of the test from State v. Mixon, 983 S.W.2d 661, 672 (Tenn. 1999). The coram
nobis court found that Mr. Davis’ inculpatory trial testimony that Petitioner was upset
that the victim stole his car and that Petitioner stated he was going to “get” the victim was
cumulative. The coram nobis court concluded that “Mr. Davis’ testimony that he knew
nothing at all about the incident could not have, in the judgment of [the coram nobis
court], had an effect on the jury.”

       Petitioner now timely appeals the coram nobis court’s denial of relief.

                                        II. Analysis

                                 Timeliness of the petition

       Petitioner concedes that he did not timely file his petition within one year of the
date that his judgment of conviction became final in the trial court. However, he asserts
that “neither the State[] nor the trial court made an argument as to the timeliness of the
petition.”

        Petitions for writ of error coram nobis are subject to a one-year statute of
limitations. Tenn. Code Ann. § 27-7-103. “The statute of limitations is computed from
the date the judgment of the trial court becomes final, either thirty days after its entry in
                                            -8-
the trial court if no post-trial motions are filed or upon entry of an order disposing of a
timely filed, post-trial motion.” Harris v. State, 301 S.W.3d 141, 144 (Tenn. 2010)
(citing Mixon, 983 S.W.2d at 670), overruled on other grounds by Nunley v. State, 552
S.W.3d 800, 828 (Tenn. 2018). Calculating the statute of limitations in this manner is
consistent with the “longstanding rule that persons seeking relief under the writ must
exercise due diligence in presenting the claim.” Mixon, 983 S.W.2d at 670; see also
Harris, 301 S.W.3d at 144.

       Recently, our supreme court determined that “compliance with the timely filing
requirement . . . is an essential element of a coram nobis claim.” Nunley, 552 S.W.3d at
828. However, a petitioner can request equitable tolling of the limitations period. Id. To
determine whether due process requires tolling, courts must balance the State’s interest in
preventing “stale and groundless” claims against the petitioner’s interest in having a
hearing to present newly discovered evidence which may have led the jury to a different
verdict if it had been presented at trial. Workman v. State, 41 S.W.3d 100, 103 (Tenn.
2001). To balance these interests, courts should use a three-step analysis:

       (1) determine when the limitations period would normally have begun to
       run; (2) determine whether the ground for relief actually arose after the
       limitations period would normally have commenced; and (3) if the grounds
       are “later-arising,” determine if, under the facts of the case, a strict
       application of the limitations period would effectively deny the petitioner a
       reasonable opportunity to present the claim.

Sands v. State, 903 S.W.2d 297, 301 (Tenn. 1995); see also Harris, 301 S.W.3d at 145.
Likewise, “the coram nobis petition must be filed within a time period that ‘does not
exceed the reasonable opportunity afforded by due process.’” Nunley, 552 S.W.3d at 830
(quoting Sample v. State, 82 S.W.3d 267, 275 (Tenn. 2002)); see Workman, 41 S.W.3d at
103. Whether due process considerations require tolling the statute of limitations is a
mixed question of law and fact, which we review de novo with no presumption of
correctness. Harris, 301 S.W.3d at 144 (citing Brown v. Erachem Comilog, Inc., 231
S.W.3d 918, 921 (Tenn. 2007)).

       As noted above, Petitioner concedes that he did not file his petition within one
year of his judgment of conviction becoming final. Mr. Harris swore to his affidavit on
January 31, 2017. Mr. Davis swore to his affidavit on March 22, 2017. Petitioner
notarized his petition on April 24, 2017.3 Petitioner filed an amended petition on July 24,
2017. Because Petitioner’s grounds for relief arose after the statute of limitations expired
and because “under the facts of the case, a strict application of the limitations period

       3
           The petition does not contain a file stamped date.
                                                    -9-
would effectively deny . . . [P]etitioner a reasonable opportunity to present the claim[,]”
see Sands, 903 S.W.2d at 301, we conclude that the coram nobis court properly tolled the
statute of limitations in the interest of justice.

                                     Standard of Review

        A writ of error coram nobis is an “extraordinary procedural remedy,” filling only a
“slight gap into which few cases fall.” Mixon, 983 S.W.2d at 672 (internal citation
omitted). Tennessee Code Annotated section 40-26-105(b) provides that coram nobis
relief is available in criminal cases as follows:

               The relief obtainable by this proceeding shall be confined to errors
       dehors the record and to matters that were not or could not have been
       litigated on the trial of the case, on a motion for a new trial, on appeal in the
       nature of a writ of error, on writ of error, or in a habeas corpus proceeding.
       Upon a showing by the defendant that the defendant was without fault in
       failing to present certain evidence at the proper time, a writ of error coram
       nobis will lie for subsequently or newly discovered evidence relating to
       matters which were litigated at the trial if the judge determines that such
       evidence may have resulted in a different judgment, had it been presented at
       the trial.

Tenn. Code Ann. § 40-26-105(b).

        Unlike the grounds for reopening a post-conviction petition, the grounds for
seeking a petition for writ of error coram nobis are not limited to specific categories. See
Harris v. State, 102 S.W.3d 587, 592 (Tenn. 2003), overruled on other grounds by
Nunley, 552 S.W.3d at 828. “Coram nobis claims may be based upon any ‘newly
discovered evidence relating to matters litigated at the trial’ so long as the petitioner
establishes that he or she was ‘without fault’ in failing to present the evidence at the
proper time.” Harris, 102 S.W.3d at 592-93. Coram nobis claims are “singularly fact-
intensive,” are not easily resolved on the face of the petition, and often require a hearing.
Id. at 593.

       Recanted testimony may qualify as newly-discovered evidence if:

       (1) the trial court is reasonably well satisfied that the testimony given by
       the material witness was false and the new testimony is true; (2) the
       defendant was reasonably diligent in discovering the new evidence, or was
       surprised by the false testimony, or was unable to know of the falsity of the

                                            - 10 -
       testimony until after the trial; and (3) the jury might have reached a
       different conclusion had the truth been told.

State v. Vasques, 221 S.W.3d 514, 525 (Tenn. 2007) (quoting Mixon, 983 S.W.2d at 673
n.17). In determining whether the new information may have led to a different result, the
question before the court is “whether a reasonable basis exists for concluding that had the
evidence been presented at trial, the results of the proceedings might have been
different.” Id. (citing State v. Roberto Vasques et al, No. M2004-00166-CCA-R3-CD,
2005 WL 2477530, at *13 (Tenn. Crim. App. Oct. 7, 2005)). The decision to grant or
deny coram nobis relief rests within the sound discretion of the trial court. Vasques, 221
S.W.3d at 527-28.

                             Recantation of juvenile witnesses

        On appeal, Petitioner argues that the coram nobis court erred in denying his
petition because the trial court incorrectly assessed the credibility of Mr. Harris’ and Mr.
Davis’ recantation testimony. The State responds that Petitioner “has failed to show that
the trial court’s ruling—and the credibility finding within it—amounts to an abuse of
discretion.”

        In the current case, the coram nobis court credited Mr. Harris’ and Mr. Davis’ trial
testimony as truthful and found that their testimony at the coram nobis hearing was not
credible. Additionally, the coram nobis court credited Detective Pridemore’s testimony
at the hearing. The coram nobis court concluded that it was “not reasonably well
satisfied that the trial testimony was false and that the testimony presented at the
evidentiary hearing is true.” Petitioner essentially asks this court to ignore the coram
nobis court’s credibility determinations and to reweigh the evidence. This court cannot
“second guess the trial court’s evaluation of the witnesses’ credibility.” Newsome v.
State, 995 S.W.2d 129, 135 (Tenn. Crim. App. 1998).

        Further, the coram nobis court properly exercised its discretion by concluding that
the recantation testimony was false and that Mr. Harris and Mr. Davis testified truthfully
at trial. At Petitioner’s trial, Mr. Harris testified that he knew both the victim and
Petitioner, that he spoke with Petitioner about the stolen vehicle and the plan to “get” the
victim, and that Petitioner was so upset about his stolen vehicle that he was crying. Mr.
Davis testified at trial that he knew Petitioner and the victim, that he was aware that the
victim stole Petitioner’s car, and that Petitioner had told Mr. Davis that Petitioner was
going to “get” the victim. As the coram nobis court found, the scope of Mr. Harris’ and
Mr. Davis’ trial testimony exceeded the scope of the information that they were allegedly
coerced into testifying about at Petitioner’s trial. The coram nobis court also credited
Detective Pridemore’s testimony that Mr. Harris would not speak with him about the
                                           - 11 -
victim’s murder until Detective Pridemore promised that Mr. Harris would receive a
reward from Crime Stoppers. This testimony accredited by the coram nobis court
directly contradicts Mr. Harris’ testimony at the hearing.

        Additionally, the coram nobis court concluded that Mr. Davis’ inculpatory trial
testimony that Petitioner was upset that the victim stole his car and that Petitioner stated
he was going to “get” the victim was cumulative. The coram nobis court also concluded
that “Mr. Davis’ testimony that he knew nothing at all about the incident could not have,
in the judgment of [the coram nobis court], had an effect on the jury.” The coram nobis
court did not abuse its discretion by denying relief on this ground. As the Tennessee
Supreme Court has stated, “Newly-discovered evidence that is merely cumulative or
serves no other purpose than to contradict or impeach does not warrant coram nobis
relief.” State v. Hall, 461 S.W.3d 469, 495 (Tenn. 2015) (internal quotation marks
omitted) (quoting Wlodarz v. State, 361 S.W.3d 490, 499 (Tenn. 2012)). Thus, Petitioner
is not entitled to coram nobis relief on this ground.

                                  Crime Stopper reward

       Petitioner concedes that he did not argue in his coram nobis petition that Detective
Pridemore’s testimony regarding the Crime Stopper reward payment to Mr. Harris was
newly discovered evidence. However, Petitioner asserts that this court should grant plain
error relief. The State responds that plain error relief is not generally applicable in
collateral proceedings. Further, the State argues that, even if plain error is applicable to
collateral proceedings, it is not warranted here because Petitioner does not assert that the
coram nobis court erred. In his reply brief, Petitioner explains that he did not include this
ground in his coram nobis petition because “he could not predict what Detective
Pridemore might say if called as a witness.” Petitioner also argues that this court should
distinguish his case from the facts in Grindstaff v. State, 297 S.W.3d 208, 218-19 (Term.
2009), and should grant plain error relief.

       Tennessee appellate courts have previously concluded that plain error relief is not
available in post-conviction proceedings to claims that are waived or previously
determined. See Grindstaff, 297 S.W.3d at 219; State v. West, 19 S.W.3d 753, 756-57
(Tenn. 2000); Charles Pennington v. State, No. W2017-01596-CCA-R3-PC, 2019 WL
337375, at *5 (Tenn. Crim. App. Jan. 25, 2019), perm. app. denied (Tenn. May 17,
2019); Randall Turner v. State, No. E2018-00520-CCA-R3-PC, 2018 WL 6253822, at *5
(Tenn. Crim. App. Nov. 28, 2018), no perm. app. filed; Calvin Otis Tankesly v. State, No.
M2005-02008-CCA-R3-PC, 2007 WL 1890208, at *5 (Tenn. Crim. App. June 28, 2007),
no perm. app. filed; Marcus E. Thompson v. State, No. E2004-03028-CCA-R3-PC, 2006
WL 36907, at *12 (Tenn. Crim. App. Jan. 4, 2006), perm. app. dismissed (Tenn. Apr. 10,
2006); Corwyn E. Winfield v. State, No. W2003-00889-CCA-R3-PC, 2003 WL
                                           - 12 -
22922272, at *5 (Tenn. Crim. App. Dec. 10, 2003), perm. app. denied (Tenn. May 10,
2004).

       Whether the plain error doctrine is applicable to error coram nobis proceedings is
an issue of first impression for this court. However, in West, the Tennessee Supreme
Court recognized that the judicial system is “charged to provide a post-conviction forum
in which those convicted of crimes may raise legitimate claims within a meaningful time
and manner,” but that charge must be balanced with “the need for finality of judgments.”
West, 19 S.W.3d at 757. Further, while the court below addressed Detective Pridemore’s
testimony regarding the Crime Stopper payment, the court did so in the context of
determining the credibility of witness testimony and did not determine whether Detective
Pridemore’s testimony was newly-discovered evidence that may have had an effect on
the outcome of Petitioner’s trial. Because we have no findings of fact or conclusions of
law regarding this ground for relief, we cannot address the merits of Petitioner’s
argument. See Walsh v. State, 166 S.W.3d 641, 645 (Tenn. 2005) (“Issues not addressed
in the [trial] court will generally not be addressed on appeal.”); Rickman v. State, 972
S.W.2d 687, 691 (Tenn. Crim. App. 1997) (appellate courts generally cannot address
issues “that were not raised in the petition or addressed in the post-conviction court”);
State v. Adkisson, 899 S.W.2d 626, 635 (Tenn. Crim. App. 1994) (“[A] party will not be
permitted to assert an issue for the first time in the appellate court.”). Therefore, we will
apply the precedent set by this court and the Tennessee Supreme Court in post-conviction
cases to error coram nobis petitions and conclude that the plain error doctrine is not
applicable to appeals from the denial of a petition for a writ of error coram nobis to
claims that are waived for failure to present the claim to the coram nobis court. We
conclude that Petitioner waived review of this issue by failing to present it to the coram
nobis court.

                                      III. Conclusion

       For the aforementioned reasons, the judgment of the coram nobis court is
affirmed.


                                              ____________________________________
                                              ROBERT L. HOLLOWAY, JR., JUDGE




                                           - 13 -